Determination of respondent, dated August 29, 2002, which, to the extent challenged, revoked petitioner’s license to carry a pistol, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Richard E Braun, J.], entered June 24, 2003) dismissed, without costs.
There is no basis for overturning the revocation since it was supported by substantial evidence, including petitioner’s violation of the regulatory obligation to inform the License Division that he was the subject and recipient of an order of protection, and that the police had frequent notice of his heightened marital discord (Rules of City of NY Police Department [38 RCNY] § 5-30 [a], [c] [5]; [d]). Furthermore, the penalty is not excessive. Concur—Tom, J.P., Andrias, Sullivan, Ellerin and Sweeny, JJ.